Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 1 of 56 PageID #: 2012



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X

 CARL ALLEN,

                     Petitioner,
                                                MEMORANDUM & ORDER
             -against-
                                                16-cv-1285(KAM)(LB)
 HAROLD GRAHAM, SUPERINTENDENT OF
 AUBURN CORRECTIONAL FACILITY;

                     Respondent.

 ----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             On March 9, 2016, pro se petitioner Carl Allen

 (“petitioner”) filed a petition for a writ of habeas corpus,

 pursuant to 28 U.S.C. § 2254, in the United States District

 Court for the Eastern District of New York, challenging his

 November 2, 2012 conviction in the Supreme Court, Richmond

 County, on one count of murder in the second degree.            (See ECF

 No. 1, Petition for Writ of Habeas Corpus (“Pet.”).)            For the

 reasons set forth below, the court finds petitioner’s claims are

 without merit, and denies and dismisses his petition.

                                     Background

       I.    1999 Murder of Ms. Ortiz

             Petitioner’s November 2, 2012 conviction stemmed from

 the murder of Noemi Ortiz (“Ms. Ortiz”).          (Pet. at 1.)    On

 September 4, 1999, Ms. Ortiz’s boyfriend, Eric Donaldson

 (“Donaldson”), found Ms. Ortiz dead in her apartment, at 73 Wave


                                       1
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 2 of 56 PageID #: 2013



 Street, Staten Island, New York, lying on the floor between her

 living room and bedroom.       (ECF No. 10-5, People v. Allen,

 Indictment No. 390/2010 (Richmond County Crim. Ct.), Trial

 Transcript (“Trial Tr.”), at 83:8,14-17,20-22.) 1          Ortiz had

 suffered several blunt force injuries to her head, neck, torso,

 and extremities, as well as numerous stab wounds to her neck and

 the right side of her head.       (Id. at 600:10-12.)       Large amounts

 of blood were found throughout the bedroom, on the walls,

 blinds, bedding, sheets, comforter, and doorknob; in addition,

 there were teeth on the floor and bloody palm prints on the

 walls.    (Id. at 301:8-25.)     The officers who arrived at the

 scene also discovered a blood-covered, green, plastic-coated

 dumbbell (Id. at 290:22-25), which, during the September 5, 1999

 autopsy, the medical examiner determined to be the weapon used

 to inflict blunt force trauma to Ms. Ortiz.           (Id. at 604:21-24.)

 During the autopsy, the medical examiner also collected rape kit

 evidence from Ms. Ortiz’s body, and the swabs tested positive



 1 The caption “Trial Tr.” refers to the criminal trial proceedings in
 People v. Allen, dated October 16 through November 2, 2012. The trial
 transcripts are available at ECF Nos. 10-5 through ECF No. 10-16, and
 correspond to the trial dates as follows: ECF No. 10-5, ECF pp. 1-138(October
 16); ECF No. 10-6, pp. 139-247(October 17); ECF No. 10-7, ECF pp. 248-338
 (October 18); ECF No. 10-8, ECF pp. 339-448 (October 19); ECF No. 10-9, ECF
 pp. 449-543 (October 22); ECF No. 10-10, ECF pp. 544-641 (October 23); ECF
 No. 10-11, ECF pp. 642-738(October 24); ECF No. 10-12, ECF pp. 739-880
 (October 25); ECF No. 10-13, ECF pp. 881-948 (October 26); ECF No. 10-14, ECF
 pp. 949-953 (October 31); ECF No. 10-15, ECF pp. 954-971 (November 1); ECF
 No. 10-16, ECF pp. 972-980 (November 2). Citations to the trial proceedings
 from October 16 through November 2 correspond to the transcript pagination (1
 to 980).



                                       2
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 3 of 56 PageID #: 2014



 for semen.    (See ECF No. 6-10, State Court Record, Attachments

 to Opposition to Motion to Dismiss (“Attachments”), at 11; Trial

 Tr. at 668-670.) 2    The cause of death was found to be homicide.

 (Attachments at 49, 57; Trial Tr. at 610:11.)

              Following the autopsy, an officer from the Crime Scene

 Unit returned to Ms. Ortiz’s apartment and recovered the

 dumbbell.    (Id. at 306:19-25.)      Additionally, the Crime Scene

 Unit recovered the aforementioned bloody palm prints by cutting

 the sheetrock of the prints out of the walls as well as the

 blood-covered doorknob.       (Id. at 308: 17-23.)

              Around the same time, a NYPD criminalist tested

 several items found in Ms. Ortiz’s apartment for readable

 prints: a manila envelope, a plastic rotisserie chicken

 container, the doorknob, the dumbbell, a mop, a bleach

 container, a light switch, and the two pieces of sheetrock.

 (Trial Tr. at 459:22-25; 460:11-12; 461:5-6, 12-19, 20-21;

 462:19-25; 464:5-7, 21-23; 465:1-3, 6-9; 466-467.)            The

 criminalist visually examined each item, looking for ridge

 details in the prints that could be compared and identified.

 (Id. at 24-27.)      She photographed any visible prints she

 determined to be “potentially of value” and sent them to NYPD

 property clerk’s office for a secondary evaluation.            (Id.)


 2 The caption “Attachments” refers to the attachments to the government’s
 opposition to petitioner’s motion to dismiss, available at ECF No. 6-10.
 Citations to the record correspond to the transcript pagination (1 to 57).


                                       3
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 4 of 56 PageID #: 2015



             In addition, Detective Michael McLoughlin assisted

 with the ongoing investigation by taking palm prints of more

 than 30 suspected individuals.        (Trial Tr. at 272:17-22; 274:9-

 18.)    Detective McLoughlin testified that on September 11, 1999,

 he and another detective met with and questioned petitioner

 regarding Ms. Ortiz’s murder and whether he owed Ms. Ortiz

 money; petitioner denied both having a romantic relationship

 with Ms. Ortiz and owing her money.         (Id. at 29-31; see also

 Attachments at 53-54.)      The detectives then asked petitioner to

 accompany them to the precinct so they could obtain a set of

 petitioner’s palm prints from him.         (Attachments at 53.)

 Petitioner stated that he was preparing dinner for his children

 and would need to find a babysitter, but he would be happy to

 meet the detectives at the precinct in an hour.           (Id.)

 Petitioner failed to arrive at the precinct at the designated

 time.    (Id.)   The detectives called petitioner’s residence, and

 an unidentified female informed them that petitioner had left

 the residence and would not be going to the precinct.             (Id.)

             Detective McLoughlin made numerous attempts to reach

 petitioner through his beeper and, after approximately two

 hours, the detectives received a call from petitioner, who

 stated that he would not be coming to the precinct that evening.

 (Id. at 54).     Petitioner informed the detectives that he

 retained legal counsel, and would be coming in with said counsel


                                       4
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 5 of 56 PageID #: 2016



 on Monday, September 13, 1999, to be interviewed and

 fingerprinted.      (Id.)   Petitioner did not show up to the

 precinct as he had indicated.        (See ECF No. 6-9, Government’s

 Opposition to Motion to Dismiss, (“Opp. to Mot. to Dismiss”), at

 13; see also ECF No. 6-8, Petitioner’s Motion to Dismiss (“Pet.

 Speedy Trial Mot.”), at 17.)

               The investigation continued, but the police could not

 find petitioner after their September 11, 1999 correspondence

 and interactions.      (See Attachments at 54; Opp. to Mot. to

 Dismiss at 13.)      Between October 1999 and November 2001, the

 police ran US postal checks, DMV checks, and arrest reports in

 an effort to locate petitioner, which were unsuccessful.             (Id.;

 see also Attachments at 21-27.)

       II.     Petitioner’s 2003 Arrest and Release

               On April 25, 2003, petitioner was arrested on

 unrelated rape charges.       (ECF No. 5, People’s Affidavit in

 Opposition to Writ of Habeas Corpus (“Aff. in Opp.”) ¶ 6; Pet.

 Speedy Trial Mot. at 17.)       In connection with that arrest,

 petitioner’s palm prints were taken and submitted for comparison

 with an unidentified bloody palm print from the Ortiz murder

 scene.      (See Opp. to Mot. to Dismiss at 14.)      Later that day,

 the relevant police squad was informed that petitioner’s palm




                                       5
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 6 of 56 PageID #: 2017



 prints matched the bloody palm print from the Ortiz murder

 scene.    (See id.; see also Attachments at 49, 55.)

             Petitioner was arrested for Ms. Ortiz’s murder on the

 same day.    (See Opp. to Mot. to Dismiss at 14.)         The detectives

 read petitioner his Miranda rights, which petitioner voluntarily

 waived, and petitioner was then interviewed by the detectives.

 (See Attachments at 55-56.)       Petitioner admitted to knowing Ms.

 Ortiz, but he refused to provide any other information to the

 detectives.     (See id. at 53-54.)       Respondent asserts that, after

 petitioner’s arrest, the assigned assistant district attorney

 (“ADA”) reviewed the casefile and saw that the print on the

 dumbbell was still unidentified.          (See Opp. to Mot. to Dismiss

 at 15.)    As such, the ADA decided not to proceed with the murder

 charges against petitioner and, instead, to develop more

 evidence or identify the dumbbell print.          (Id.)

             On May 1, 2003, petitioner was released on the

 homicide case docket pending in Richmond County Criminal Court;

 however, petitioner remained incarcerated for the unrelated

 later rape charge.      (Id.)   Later in May 2003, the murder case

 was waived to the Grand Jury, and there were no court

 appearances until 2010.       (See id. at 15-16; see also Pet. Speedy

 Trial Mot. at 17.)      On August 14, 2003, petitioner pled guilty

 in the rape case, and, on September 9, 2003, petitioner was




                                       6
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 7 of 56 PageID #: 2018



 sentenced to a one-year term of imprisonment.           (See Opp. to Mot.

 to Dismiss at 16.)

       III. Interim Investigation

             On May 8, 2003, respondent obtained an order for

 petitioner’s DNA to be tested and compared to evidence collected

 from Ms. Ortiz’s rape kit.       (Opp. to Mot. to Dismiss at 17.)        On

 July 15, 2003, a DNA report revealed a match between

 petitioner’s sample and the semen sample obtained from Ms.

 Ortiz’s autopsy.     (See Attachments at 5-9.)        In late 2004, an

 ADA from the Richmond County DA’s office requested a crime

 reconstruction in the case from the Forensic Analysis and

 Reconstruction Unit (“FARU”).        (Id. at 46.)     The unit reviewed

 various NYPD reports, DNA reports, autopsy reports, and

 photographs of the crime scene.        (Id.)      On January 3, 2005, FARU

 issued a report, which noted that the palm print on the wall was

 consistent with petitioner’s palm print, but it could not be

 determined if the particular print was made before or after the

 blood had spattered on the wall.          (Id.)

             In 2006, a new ADA was assigned to the case.          (Opp. to

 Mot. to Dismiss at 19-20.)       The ADA contacted the NYPD Cold Case

 Squad for assistance with the investigation and met with a

 detective from that squad on May 4, 2007 to discuss the case.

 (Id. at 20-21.)     On May 8 and June 30, 2007, the detective made

 requests to compare the unidentified dumbbell print with the


                                       7
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 8 of 56 PageID #: 2019



 prints of the mother of petitioner’s children and the

 petitioner’s girlfriend, respectively.         (See id. at 21; see also

 Attachments at 28-29.)

             In August 2007, the ADA worked with two detectives of

 the NYPD Major Case Print Lab regarding the Ortiz case.            (Opp.

 to Mot. to Dismiss at 21.)       One of the detectives determined the

 dumbbell print to be of “no value” and informed the ADA that

 although an NYPD print report had initially listed the dumbbell

 print as being “of value,” said designation was only a

 criminalist’s preliminary determination and could be reversed.

 (See id.; see also Trial Tr. at 538:7-8, 20-23; 539:11-21;

 540:16-24.)

             The cold case detective made unsuccessful efforts

 throughout September and October 2007 to locate petitioner,

 including visiting petitioner’s registered address and his place

 of employment.     (See Attachments 30-42.)       On October 3, 2007,

 the ADA and cold case detective met with the print lab detective

 to discuss his finding of “no value” for the dumbbell print and

 the print’s unreadability.       (Opp. to Mot. to Dismiss at 24-25.)

 Of the prints initially determined to be “potentially of value”

 by the 1999 criminalist, the print lab detective found several

 to actually be “no value” — the manila envelope, the doorknob,

 the dumbbell — and two “of value,” but identified as Ortiz’s —

 the plastic rotisserie chicken container and the headboard.


                                       8
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 9 of 56 PageID #: 2020



 (Trial Tr. at 584-87.)      The print lab also informed the ADA that

 there was a second palm print from the crime scene that had not

 yet been examined.      (See Opp. to Mot. to Dismiss at 25.)         The

 ADA requested a comparison of the unexamined palm print with all

 known prints and, several days later, the print was identified

 as belonging to petitioner.       (Id.; see also Attachments at 52.)

             Throughout 2008, the cold case detective located, met,

 and interviewed various individuals associated with the case.

 (See Opp. to Mot. to Dismiss at 26.)         In August 2009, the ADA

 retained an independent forensic fingerprint analyst to re-

 examine the case prints.       (See id. at 26-27.)      The analyst’s

 report was completed on January 29, 2010, and it confirmed the

 NYPD lab’s finding that both bloody palm prints matched the

 petitioner’s prints and that the dumbbell print was insufficient

 to identify an individual and was therefore of “no value.”

 (Attachments at 43-44.)

       IV.   Criminal Proceedings

             A. Indictment

             The DA’s office decided to proceed with the murder

 charges and on December 2, 2010, petitioner was indicted by a

 Grand Jury for Murder in the Second Degree (N.Y. Penal Law §

 125.25(1)).     (See Pet. Speedy Trial Mot. at 17-18.)

             B. Motion to Dismiss




                                       9
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 10 of 56 PageID #: 2021



                On March 30, 2011, petitioner filed an omnibus motion

  seeking, inter alia, dismissal of the indictment on speedy trial

  and due process grounds.       (See generally Pet. Speedy Trial Mot.;

  Aff. in Opp. ¶ 11.)      Petitioner’s due process claim focused on

  the delay between the 1999 crime and 2003 arrest.            (Id.)    The

  speedy trial claim was directed at the delay between the 2003

  arrest and the indictment in 2010.         (Id.)   By Decision and Order

  dated June 23, 2011, Justice Leonard P. Rienzi denied

  petitioner’s motion on the grounds that the seriousness of the

  murder weighed against dismissal, and that the State had

  satisfied its burden of proof by showing that any delays were

  made in “good faith.”      (ECF No. 6-11, Decision and Order from

  Justice Rienzi, Richmond County, Supreme Court (“Rienzi Order”),

  at 1.)      In denying the motion, Justice Rienzi also noted that

  petitioner had only been incarcerated for six days, concurrent

  with his incarceration for an unrelated rape case, and that

  petitioner’s claimed prejudice resulting from the delays was

  unsubstantiated.      (Id.)

                C. Jury Selection

                Jury selection began on October 10, 2012.        (ECF. No

  10-1, Pre-Trial Proceedings and Jury Selection (“Voir Dire”), at

  28-85.) 3    On October 11, 2012, a clerk brought to Justice Robert


  3 The caption “Voir Dire,” refers to the transcript for pre-trial proceedings
  and jury selection, which took place beginning October 10 through October 15,
  2012. Jury Selection transcripts are available at ECF No. 10-1, ECF pp. 1-85


                                       10
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 11 of 56 PageID #: 2022



  Collini’s attention that a December 7, 2010 article about

  petitioner and Ms. Ortiz’s murder, which had been reprinted from

  the internet and indicated an AOL screen name on the bottom, had

  been found on a table in Central Jury.          (Voir Dire at 91-109,

  110-11.)    Petitioner’s counsel moved to dismiss the panel on the

  basis that the article was prejudicial because it included

  information about the details of the case and petitioner’s prior

  rape conviction.     (See id. at 111:20-25, 112.)         Petitioner’s

  counsel argued that no juror would admit to reading it for fear

  of punishment.     (Id.; Aff. in Opp. ¶ 25.)

              Justice Collini inquired about the screen name, and

  one prospective juror, Margaret McInery, admitted it was hers.

  (Id. at 115:12-25, 116-17.)       She was questioned outside the

  presence of the other prospective jurors, and she admitted she

  had come across the article when researching a witness named at

  the beginning of jury selection.          (Id. at 115.)    She admitted

  reading the article, but she denied showing it to or discussing

  it with other prospective jurors.          (Id. at 116-17.)    She

  acknowledged that having read the article would affect her

  ability to be fair and impartial in the case.           (Id. at 117:6-8.)




  (October 10), ECF No. 10-2, ECF pp. 86-166 (October 11), ECF No. 10-3, ECF
  pp. 167-314 (October 12), ECF No. 10-4, ECF pp. 315-372 (October 15).




                                       11
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 12 of 56 PageID #: 2023



  Justice Collini excused Mrs. McInery from the panel.           (Id. at

  117:9-10.)

              The court then consulted with the parties and settled

  on two questions to ask the prospective jurors: (1) “whether or

  not anybody in this room has discussed this case today with [the

  aforementioned juror];” and (2) whether anyone “has [] done any

  internet research or read any internet articles about this case

  or done any investigation with respect to any of the parties on

  the internet or anywhere else with respect to this case.”            (Id.

  at 120:5-10, 121:3-6.)      Five prospective jurors who indicated

  that they had done one of the two were asked to stay, and the

  court temporarily dismissed the rest of the panel from the room.

  (Id. at 121-22.)

              Only one prospective juror, Alan Crecca, admitted to

  reading the article, but stated that it would not affect his

  ability to be fair and impartial in deciding the case.            (Id. at

  122:8-12, 13-16.)     Mr. Crecca later returned to the courtroom to

  say that he would not be able to put the article out of his mind

  to fairly and impartially decide the case.          (Id. at 136:4-15.)

  He was excused from the panel.       (Id. at 136:16.)

              Another prospective juror admitted he had done some

  internet research on his own, but he had not been able to find

  any articles.    (Id. at 122:25, 123:1-6.)       He was dismissed to

  join the rest of the panel.       (Id. at 123:25, 124:1-4.)       A third


                                       12
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 13 of 56 PageID #: 2024



  prospective juror explained that she worked for the Staten

  Island Advance, the publication that had published the article

  and remembered that articles had been written about the case,

  and was also excused from the panel.        (Id. at 124-126.)

              A fourth prospective juror was excused because he knew

  of the case when it occurred in 1999, and had done internet

  research on the case during the previous night, and admitted

  that he would be unable to fairly and impartially decide the

  case.    (Id. at 127-28.)    Prospective juror Donna Lefkowitz

  stated that she had not read any articles about the case and did

  not use the computer at all.       (Id.)   Without further inquiry as

  to whether she had spoken with Ms. McInery, the court dismissed

  her from the room to join the panel.        (Id. at 129; Aff. in Opp.

  ¶ 30.)

              Another prospective juror, Marilyn Rubbo, stated that

  though she had not read any articles or done any research, she

  and two others had overheard Mrs. McInery talking in the jury

  room.    (Id.)   Ms. Rubbo stated that “[Ms. McInery] just made one

  statement that stuck in my head about the defendant.”           (Id. at

  129:23-24.)      Nonetheless, Ms. Rubbo believed that she could put

  the statement out of her mind and be impartial.          (Id. at 130:1-

  5.)   Two other prospective jurors, Elena Startseva, and Leslie

  Braggs, stated that they had heard Ms. McInery speak about the

  case, but described it as “a brief talk,” and stated that they


                                       13
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 14 of 56 PageID #: 2025



  would be able to fairly and impartially decide the case.            (Id.

  at 132-35; 134:16-18.)

              Petitioner’s counsel sought a for-cause challenge for

  Ms. Rubbo, which was granted on the basis of her difficulty

  understanding the court’s inquiry as well as the length of time

  that lapsed before she stated that she could be impartial.            (Id.

  at 139:17-23, 140:9-10; Aff. in Opp. ¶ 33.)          Petitioner’s

  counsel then renewed his request for the entire panel to be

  dismissed.    (Id. at 142-43.)     The court denied the request on

  the basis that the court’s inquiry was standard procedure and

  sufficient.    (Id.)   The court returned the panel to the

  courtroom and reiterated its inquiry of whether any jurors had

  done any investigation into the case, to which no one responded.

  (Id. at 143-44.)

              During round two of jury selection, both Ms. Startseva

  and Ms. Braggs were seated.       (Id. at 168.)     They both stated

  that they could “keep an open mind” when listening to the

  testimony, and taking defendant’s criminal convictions into

  account.    (Id. at 219:9-11.)     The government challenged Ms.

  Startseva for cause, on the grounds that she had a family member

  with an arrest history, and she gave confusing answers.            (Id. at

  227.)   Defense counsel opposed the government’s challenge, and

  the court denied the challenge.        (Id. at 228.)    The State then

  peremptorily challenged her.       (Id. at 231.)     Neither side


                                       14
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 15 of 56 PageID #: 2026



  questioned nor peremptorily challenged the Ms. Braggs from the

  trio.      (Id. at 224-27, 232.)   Jury selection ended on October

  15, 2012, without the defense exhausting its peremptory

  challenges.      (Id. at 365.)

                D. Verdict and Sentencing

                After a ten-day trial, the murder charge was submitted

  to the jury.      (Trial Tr. at 911:6-11, 12-22.)      On November 2,

  2012, the jury found petitioner guilty of Murder in the Second

  Degree, NY Penal Law § 125.25(1).         (Id. at 976:24-25 - 978.)      On

  January 10, 2013, the court sentenced petitioner to 25 years to

  life in prison.      (ECF. No 10-17, Sentence Hearing, (“Hearing”)

  at 16.)

        V.       Post-Conviction Proceedings

                A. Direct Appeal

                On March 16, 2015, petitioner, through his appellate

  counsel Lynn W. L. Fahey, Esq., directly appealed his conviction

  and sentence.      (See ECF. No 6-1, Brief for Defendant-Appellant

  (“Appellate Brief”).)      Petitioner appealed on the basis that:

  (1) he was denied due process of law and a speedy trial due to

  the seven-year delay between his initial arrest and the

  indictment; (2) he was denied his right to a fair and impartial

  jury because the court did not dismiss the jury venire; and (3)

  he was denied his right to effective assistance of counsel




                                       15
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 16 of 56 PageID #: 2027



  because his counsel did not use a peremptory challenge to remove

  one of the jurors.     (Id.)

              On December 2, 2015, the Appellate Division, Second

  Department affirmed the trial court’s judgment of conviction.

  See People v. Allen, 134 A.D.3d 730 (2d Dep’t 2015).           The

  Appellate Division found that, though there had been an

  extensive delay, “the People met their burden of demonstrating

  good cause for the delay.”       Id. at 731.    The Appellate Division

  further noted that “defendant was incarcerated on this charge

  for only six days before his indictment, which period was

  concurrent with his incarceration on an unrelated charge, and

  the defendant failed to demonstrate significant prejudice from

  the delay.”    Id.   Lastly, the Appellate Division also found that

  the trial court had “providently exercised its discretion” in

  questioning the jurors about their potential exposure to the

  news article, and the “defense counsel’s failure to exercise a

  peremptory challenge . . . did not constitute ineffective

  assistance of counsel.”      Id.

              On December 22, 2015, petitioner sought leave to

  appeal to the New York Court of Appeals.         On February 25, 2016,

  the Court of Appeals denied petitioner’s application.           People v.

  Allen, 26 N.Y.3d 1107 (N.Y. 2016).

              B. Petition for Habeas Relief




                                       16
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 17 of 56 PageID #: 2028



              On March 9, 2016, petitioner, proceeding pro se, filed

  the instant petition for a writ of habeas corpus pursuant to 28

  U.S.C. § 2254.     (See generally Pet.) 4     Petitioner asserts that

  relief is warranted on the same grounds he raised in his direct

  appeal, which were rejected by the Appellate Division: (1)

  petitioner’s rights to due process and a speedy trial were

  denied due to a seven-year delay between his arrest in 2003 and

  his indictment in 2010; and (2) he was denied his right to a

  fair and impartial jury due to the jury’s exposure to pretrial

  publicity and consequently, the state trial court’s refusal to

  dismiss the entire venire as a result; and (3) he was denied his

  right to effective assistance of counsel due to his trial

  defense counsel’s failure to peremptorily challenge a

  prospective juror who had been exposed to pretrial publicity.

  (See id. at 2.)

              Petitioner requests an expedited ruling and

  evidentiary hearing pursuant to 28 U.S.C. § 1657 and any other

  appropriate relief.      (Id.)   Respondent filed his affidavit and

  memorandum in opposition on June 3, 2016, (ECF No. 5, Aff. in




  4 On November 15, 2013, pro se petitioner initially filed a petition in this
  court, for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Allen
  v. Graham, No. 13-cv-6317 (KAM) 2013 WL 6244712, at *1 (E.D.N.Y. Dec. 2,
  2013). Because petitioner’s direct appeal in the Appellate Division, Second
  Department was pending at the time, the court dismissed the petition without
  prejudice on the grounds that petitioner had not exhausted all of his state
  remedies. Id. at 2.



                                       17
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 18 of 56 PageID #: 2029



  Opp., and 5-1, Memorandum in Opposition (“Opp. Mem.”)) and

  petitioner filed his reply on July 5, 2016. (ECF No. 7, Reply

  (“Reply”).)

                             Standard of Review

              A petition for a writ of habeas corpus filed by a

  person in state custody is governed, inter alia, by the

  Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA").

  28 U.S.C. § 2254.     Section 2254 provides that “a district court

  shall entertain an application for a writ of habeas corpus

  on behalf of a person in custody pursuant to the judgment of a

  State court only on the ground that he is in custody in

  violation of the Constitution or laws or treaties of the United

  States.”    28 U.S.C. § 2254(a).

              The application shall not be granted to any claim

  adjudicated on the merits in state court proceedings unless the

  adjudication of the claim (1) “resulted in a decision that was

  contrary to, or involved an unreasonable application of, clearly

  established Federal law, as determined by the Supreme Court of

  the United States” or (2) “resulted in a decision that was based

  on an unreasonable determination of the facts in light of the

  evidence presented in the State court proceeding.”           28 U.S.C.

  § 2254(d).

              “Clearly established Federal law” is comprised of “the

  holdings, as opposed to the dicta, of [the Supreme] Court’s


                                       18
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 19 of 56 PageID #: 2030



  decisions as of the time of the relevant state-court decision.”

  Green v. Travis, 414 F.3d 288, 296 (2d Cir. 2005) (quoting

  Williams v. Taylor, 529 U.S. 362, 412 (2000).          A decision is

  “contrary to” clearly established federal law “if the state

  court arrives at a conclusion opposite to that reached by [the

  Supreme Court] on a question of law or if the state court

  decides a case differently than [the Supreme Court] has on a set

  of materially indistinguishable facts.”         Williams, 529 U.S. at

  413.   In order to find that the state court’s adjudication

  constituted “an unreasonable application of” a Supreme Court

  holding, the district court must conclude that “the state court

  identifie[d] the correct governing legal principle from [the

  Supreme Court’s] decisions but unreasonably applie[d] the

  principle to the facts of the prisoner’s case.”          Id.

              “[T]his standard is difficult to meet ... because it

  was meant to be.”     Harrington v. Richter, 562 U.S. 86, 102

  (2011).   “[F]ederal habeas relief functions as a ‘guard against

  extreme malfunctions in the state criminal justice systems,’ and

  not as a means of error correction.”        Greene v. Fisher, 565 U.S.

  34, 43 (2011) (quoting Harrington, 562 U.S. at 102-03) (internal

  quotations marks omitted).

              In reviewing the instant petition, the court is

  mindful that “[a] document filed pro se is to be liberally

  construed, and a pro se complaint, however inartfully pleaded,


                                       19
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 20 of 56 PageID #: 2031



  must be held to less stringent standards than formal pleadings

  drafted by lawyers.”      Erickson v. Pardus, 551 U.S. 89, 94 (2007)

  (internal quotation marks and citations omitted); Williams v.

  Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983) (noting that courts

  should review pro se habeas petitions “with a lenient eye”).

  Accordingly, the court is obliged to interpret petitioner's

  pleadings as raising the strongest arguments they suggest.

  Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); Martin v.

  United States, 834 F. Supp. 2d 115, 118 n.1 (E.D.N.Y. 2011)

  (citing Williams, 722 F.2d at 1050).

                                  Discussion

     I.    Denial of Rights to Due Process and a Speedy Trial

           A. Speedy Trial

              i.   Legal Standard

              The Sixth Amendment to the Constitution guarantees a

  criminal defendant the right to speedy trial.          U.S. Const.

  amend. VI; see also Barker v. Wingo, 407 U.S. 514, 515 (1972).

  The Supreme Court has identified four factors to guide a court's

  determination when approaching speedy trial claims: (1) the

  “[l]ength of the delay”; (2) “the reason for the delay”; (3)

  “the defendant's assertion of his right”; and (4) “prejudice to

  the defendant” from the delay.       Barker, 407 U.S. at 530.       No one

  factor is “a necessary or sufficient condition to the finding of

  a deprivation of the right of speedy trial.”          Id. at 533.


                                       20
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 21 of 56 PageID #: 2032



  Rather the factors “must be considered together with such other

  circumstances as may be relevant,” and “courts must still engage

  in a difficult and sensitive balancing process” to determine

  whether the right has been violated.        Id.

              ii.   Application

              Petitioner asserts, as he did on direct appeal, he was

  denied his right to a speedy trial due to the seven-year delay

  between his 2003 arrest and his indictment in 2010.           (Pet. at

  3.)   Petitioner largely bases this claim on a pre-trial motion

  he filed during his criminal case in Richmond County Supreme

  Court.   (See Pet. Speedy Trial Mot.)       He contends that the delay

  was the result of the “police and prosecutors being negligent,

  careless, and prejudicial towards the evidence and petitioner’s

  constitutional rights.”      (Reply at 2.)     Respondent contends that

  the Appellate Division “undertook [the requisite] sensitive

  balancing process and rejected petitioner’s claim on the merits”

  and “is therefore entitled to this Court’s deference.”            (Opp.

  Mem. at 12.)

              For the reasons set forth below, the court finds that

  the state court’s determination, that petitioner’s right to a

  speedy trial was not violated, was neither contrary to, nor

  involved an unreasonable application of, clearly established

  federal law, nor did it entail an unreasonable determination of




                                       21
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 22 of 56 PageID #: 2033



  the facts.    28 U.S.C. § 2254(d)(1)-(2); see also Kennaugh v.

  Miller, 289 F.3d 36, 42 (2d Cir. 2002).

              Upon deciding petitioner’s 2011 motion to dismiss,

  Justice Rienzi applied New York’s prevailing Taranovich

  balancing test for speedy trial violations, which includes: (1)

  the extent of the delay; (2) the reasons for the delay; (3) the

  nature of the underlying charge; (4) whether there has been an

  extended period of pretrial incarceration; and (5) whether there

  is any indication that the defense has been impaired by reason

  of delay.    People v. Vernace, 96 N.Y.2d 866, 887 (2001) (citing

  People v. Taranovich, 37 N.Y.2d 442, 445 (1975)).

              Although the Taranovich test and the Barker test are

  not identically phrased, courts have noted that they are

  essentially “identical.”      See Gathers v. New York, No. 11-CV-

  1684 (JG), 2012 WL 71844, at *12 (E.D.N.Y. Jan. 10, 2012)

  (“Although the Taranovich factors and the Barker factors are not

  identically phrased, they are essentially identical tests.”)

  (internal citation omitted); Smith v. Maher, 468 F.Supp.2d 466,

  474 (W.D.N.Y.2006) (“The Taranovich factors essentially mirror

  the four-part inquiry outlined by the Supreme Court in Barker v.

  Wingo to determine whether a defendant's speedy trial right had

  been violated by prosecutorial delay ....”); see also Frazier v.

  Czarnetsky, 439 F. Supp. 735, 736–37 (S.D.N.Y. 1977).           Thus,

  application of the Taranovich factors is not “‘contrary to’ the


                                       22
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 23 of 56 PageID #: 2034



  federal law clearly established by Barker.”          Gathers, 2012 WL

  71844, at *12 (citing Garcia v. Annetts, No. 9:08–CV–0736 (LEK)

  (RFT), 2011 WL 4810012, at *6 (N.D.N.Y. Sept. 1, 2011).

  Nevertheless, the court independently reviews the state court

  record and applies the relevant factors.

              1. The Length of the Delay

              “[T]he lower courts have generally found post-

  accusation delay ‘presumptively prejudicial’ at least as it

  approaches one year.”      See Doggett v. United States, 505 U.S.

  647, 652 n.1 (1992) (finding a delay of eight and a half years

  was “presumptively prejudicial” and warranted relief).            Though

  respondent acknowledges that the seven-year delay here is

  undeniably long, he argues that the “length does not, standing

  alone, establish violation of the [speedy trial] right, in light

  of the seriousness of the offense.”        (Opp. Mem. at 13.)      The

  court agrees, but finds that close scrutiny of the other factors

  is warranted.    Doggett, 505 U.S. at 652.

              Though “there is no precise formula for determining

  what constitutes a presumptively prejudicial delay,” in the

  present case, a lengthy pretrial delay is less likely to be

  considered a violation of defendant’s Sixth Amendment right to a

  speedy trial because petitioner was found guilty of the serious

  crime of murder in the second degree.         See Micolo v. New York,

  No. 07-CV-0449 (JS), 2010 WL 3310721, at *8 (E.D.N.Y. Aug. 18,


                                       23
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 24 of 56 PageID #: 2035



  2010); see also Barker, 407 U.S. at 531 (“[T]he delay that can

  be tolerated for an ordinary street crime is considerably less

  than for a serious, complex. . . charge.”).          The seriousness of

  the offense is further demonstrated by the fact that there is no

  statute of limitations in New York for murder.          See C.P.L. §

  30.30(3) (the New York State Legislature excluded murder and

  manslaughter from its statutory speedy trial requirements); see

  also People v. Wiggins, 31 N.Y.3d 1, 11 (2018) (discussing the

  inapplicability of CPL § 30.30 to a charge of murder in the

  second degree).     As such, the courts of the Second Circuit have

  repeatedly held, in murder and manslaughter cases, that lengthy

  delays do not violate a defendant’s speedy trial rights where

  the prosecution has shown good cause for the delay and the

  defendant has not suffered prejudice.         See Rayborn v. Scully,

  858 F.2d 84, 89 (2d Cir. 1988) (seven-year delay between arrest

  and trial was not a speedy trial violation); see also Vernace,

  96 N.Y.2d at 887-88 (finding defendant’s speedy trial rights

  were not infringed because the People had established good cause

  for seventeen-year preindictment delay in a double murder

  prosecution); Decker v. Heath, No. 10-CV-03294 (NGG), 2012 WL

  2374639, at *3-4 (E.D.N.Y. June 22, 2012) (finding a fifteen-

  year delay between the indictment and the murder conviction did

  not violate defendant’s right to a speedy trial); People v.

  Keating, 183 A.D.3d 595, 161 (2d Dep’t 2020) (finding speedy


                                       24
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 25 of 56 PageID #: 2036



  trial right was not violated because “while the lengthy delay is

  relevant to the consideration of prejudice suffered by the

  defendant from said delay, the defendant failed to demonstrate

  specific impairment to his defense . . . and the nature of the

  charge, murder in the second degree, was very serious”)

  (internal quotations omitted).

              Further, as respondent argues, there is no evidence

  that the People had ulterior motives in delaying the prosecution

  of Ms. Ortiz’s murder, and a lengthy delay “may also work

  against the prosecution as the passage of time can make it more

  difficult for the People to meet their burden of proof.”            (Opp.

  Mem. at 13 (citing People v. Decker, 13 N.Y.3d 12, 15 (2009);

  see also United States v. Marion, 404 U.S. 307, 322 (1971)

  (delay poses risk to defendant but “may also weaken the

  Government’s case”).)

              Thus, though the seven-year lengthy delay is

  “presumptively prejudicial,” and requires consideration of the

  other factors, it does not by itself demonstrate that

  petitioner’s right to speedy trial was violated.           Doggett, 505

  U.S. at 652; Barker, 407 U.S. at 530-31.

              2. Reasons for the Delay

              “The second factor, the reason for the delay in

  bringing the defendant to trial, asks [the court] to consider

  whether the delay was deliberate, neutral, or valid.”           United


                                       25
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 26 of 56 PageID #: 2037



  States v. Black, 918 F.3d 243, 260 (2d Cir. 2019) (citing

  Barker, 407 U.S. at 531).       Furthermore, a “neutral delay ‘such

  as negligence or overcrowded courts’ [is counted] against the

  government because ‘the ultimate responsibility for such

  circumstances must rest with the government rather than with the

  defendant.’”    Id. (quoting Barker, 407 U.S. at 531); see also

  Doggett, 505 U.S. at 657 (“Although negligence is obviously to

  be weighed more lightly than a deliberate intent to harm the

  accused’s defense, it still falls on the wrong side of the

  divide between acceptable and unacceptable reasons for delaying

  a criminal prosecution once it has begun.”).

              The court must review trial court determinations of

  negligence with “considerable deference.” Doggett, 505 U.S. at

  652.   Here, Justice Rienzi found that there were “cogent

  reasons” for the delay, and the Appellate Division affirmed this

  finding as well.     (Rienzi Order at 2; App. Div. Decision at 2.)

  The court finds that the state courts’ determinations were not

  “objectively unreasonable in light of the evidence presented in

  the state-court proceeding,” see Miller-El v. Cockrell, 537 U.S.

  322, 324 (2003), nor “manifestly contrary to common sense.”

  Anderson v. Miller, 346 F.3d 315, 324 (2d Cir. 2003); see also

  Davis v. Kelly, 316 F.3d 125, 127 (2d Cir. 2003) (accepting

  finding of fact about reasons for delay in speedy trial




                                       26
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 27 of 56 PageID #: 2038



  context); 28 U.S.C. § 2254(e)(1) (stating a state court's

  determinations of fact shall be “presumed to be correct.”)

              Petitioner points to several periods of inactivity in

  the record, 5 which allegedly belie respondent’s assertion that

  “[t]he investigation was painstaking, but no less diligent” and,

  if anything, indicates negligence in the substantial delay of

  bringing petitioner to trial.        (Reply at 3.)     Asserting

  respondent’s “inattentiveness” and misconduct, petitioner points

  to: (1) the realization that the dumbbell print was not “of

  value” in August 2007, despite it being in the State’s

  possession as possible evidence since 1999; and (2) the second

  set of wall prints being compared to petitioner’s prints for the

  first time in 2007, despite it being in the State’s possession

  as potential evidence since 1999.         (Reply at 3-4.)

              Justice Rienzi found that “the People acted in good

  faith when they decided not to initially prosecute” because in

  2003, “the People believed that the case was a ‘weak[]

  circumstantial case’ because of the palm print on the dumbbell

  (Rienzi Order at 6), and there was no evidence suggesting


  5 Petitioner points to these periods of inactivity in the record: (1) June

  2004 through early 2005; (2) early 2005, when the initial prosecutor
  requested a lab report, through 2006; (3) 2006, when the new prosecutor was
  assigned and ordered new documents, through 2007; and (4) May 4, 2007 when a
  cold case detective picked up the NYPD case file from the basement of the 120
  squad; (5) October 6, 2007 when the second palm print was analyzed for the
  first time, and the prosecutor declared it “new evidence” when the police had
  had this print since 1999; (6) February 2008 through later that year; (7) end
  of 2008 through August 2009; (8) August 2009 when the independent
  investigator was hired. (Reply at 3-4.)


                                       27
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 28 of 56 PageID #: 2039



  petitioner’s involvement when the crime first occurred because

  “neither his palm prints nor his DNA sample were on file.”            (Id.

  at 2.)   As such, the People’s “investigation at that time could

  not go further.”     (Id.)    On balance, the court agrees.

              In an almost factually identical case, the Second

  Department found that the “People acted in good faith in

  deferring commencement of the prosecution until after they were

  able to match the defendant's DNA profile with the one found on

  some of the blood-stained items recovered from the crime scene.”

  People v. Innab, 182 A.D.3d 142, 145 (2d Dep’t 2020).           Though

  defendant makes a similar argument that like in Innab, the

  testing should have been done years earlier, “there is nothing

  to suggest that such tests would have yielded any meaningful

  information, as the defendant's own DNA profile was not

  available to investigators for comparative purposes until it was

  entered into CODIS” in 2003.       (Id. at 146; Opp. to Mot. to

  Dismiss at 14.)

              In 2003, after petitioner’s palm prints were obtained

  following his arrest for the unrelated rape charge, the People

  did not immediately proceed with the murder case even though

  petitioner’s palm prints “allegedly matched the bloody palm

  prints from the wall.”       (Rienzi Order at 6.)     As noted in the

  record, the 2003 latent print reports only reference one set of

  prints—"One Sheet Rock (TS-9)”—and indicate that they tested


                                       28
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 29 of 56 PageID #: 2040



  positively when compared against petitioner’s left palm print.

  (Attachments at 51.)      The later 2007 report indicates that the

  latent prints matched with petitioner’s right palm print.            (Id.

  at 52.)

              Respondent has conceded on appeal that “[w]ith the

  benefit of hindsight, clearly, the NYPD Major Case Lab compared

  one palm print, and after finding a match, simply stopped.”

  (Appellate Brief at 35).      However, the People had a good reason

  for choosing not to proceed with an indictment -the prints did

  not match the so-thought crucial “palm print on the dumbbell.”

  (Rienzi Order at 6.)      Even so, the government still called for

  submission of additional suspect prints to test for comparison

  to the existing crime scene prints, which demonstrates their

  continued interest in pursuing the investigation.           (Opp. Mem. at

  17.)   Accordingly, the court finds that the delays “were not the

  result of a ‘deliberate attempt to delay the trial in order to

  hamper the defense.’”      Smith v. La Clair, 353 F. App’x 486, 488

  (2d Cir. 2009) (quoting Barker, 407 U.S. at 531).

              Petitioner also asserts that the FARU report from 2005

  indicates respondent’s negligence because the ADA should have

  realized then that only one palm print had been compared.

  (Reply at 4.)    As respondent points out, however, this only

  confirmed the People’s assumption that the other prints remained

  unidentified.    (Opp. Mem. at 18.)


                                       29
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 30 of 56 PageID #: 2041



              In Innab, the court found a pre-indictment delay of 28

  years did not violate defendant’s speedy trial right due to the

  serious nature of the charge, “the fact that the defendant

  remained at liberty for over 28 years—except for brief periods

  of incarceration on unrelated convictions—and the defendant's

  failure to demonstrate undue prejudice arising from the delay. .

  . .”   Innab, 182 A.D.3d at 146.       Likewise, here, the charge of

  murder is very serious, and petitioner remained at liberty for

  the entire seven-year delay period save for his “periods of

  incarceration on unrelated convictions.”         (Opp. to Mot. to

  Dismiss at 14.)

              What was necessary to implicate petitioner for

  decedent’s murder was “a complex investigation . . . requir[ing]

  examination of forensic evidence, expert opinion, and crime

  scene reconstruction.”      (Opp. Mem. at 13.)      Between 2007 and

  2010, new witness interviews were conducted, the petitioner was

  relocated, and the prosecution retained an independent

  fingerprint expert.     (Opp. Mem. at 18.)      As such, the instant

  case was one in which “pretrial delay is often both inevitable

  and wholly justifiable.”      Doggett, 505 U.S. at 656; see also

  United States v. Kurti, No. 11-CR-486 (DLI), 2013 WL 1663607, at

  *5 (E.D.N.Y. Apr. 17, 2013) (finding good cause for the lengthy

  delay “in light of the number of defendants, complexity and




                                       30
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 31 of 56 PageID #: 2042



  number of charges in the indictment, ongoing plea negotiations,

  and substantial amount and complexity of evidence.”).

              For the aforementioned reasons, the court finds, on

  balance, that the government has shown good cause for the delay.

              3. Petitioner’s Assertion of His Speedy Trial Right

              “The manner in which a defendant asserts

  his speedy trial right—the third Barker factor—is ‘entitled to

  strong evidentiary weight in determining whether the defendant

  is being deprived of the right.’”         United States v. Swinton, 797

  F. App'x 589, 595 (2d Cir. 2019) (quoting Barker, 407 U.S. at

  531-32) (summary order).      The Second Circuit has stated the

  “inquiry is a fluid one that concerns itself with whether the

  government and the court were ‘put on notice’ that a defendant

  has asserted his right to a speedy trial.”          United States v.

  Black, 918 F.3d 243, 263 (2d Cir. 2019) (quoting United States

  v. New Buffalo Amusement Corp., 600 F.2d 368, 378 (2d Cir.

  1979)).

              Respondent asserts that “petitioner did not assert his

  right to a speedy trial until March 30, 2011, well after the

  complained-of delay [between 2003 and 2010] had ended.”            (ECF

  No. 5-1, Opp. Mem. at 19-20.)       Moreover, respondent alleges that

  petitioner was released with a pending felony complaint during

  the seven-year delay and, further, “the prosecutor obtained an

  order for permission to obtain a DNA sample from petitioner”


                                       31
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 32 of 56 PageID #: 2043



  after petitioner was released from incarceration. 6           (Id.)

  Therefore, respondent contends the instant circumstances

  indicate petitioner’s acquiescence to the delay and extenuate

  the presumption of prejudice inherent in the delay.            (Opp. Mem.

  at 20 (citing Doggett, 505 U.S. at 658).)

              Petitioner responds that he gave notice in 2003 that

  he was not waiving his right to a speedy trial pursuant to CPL §

  30.30.   (Reply at 6, 11.) 7     However, as discussed earlier, CPL

  § 30.30 is inapplicable to a charge of murder, and as such, the

  petitioner’s express refusal to waive this right did not

  establish nor assert the right to speedy trial.           Wiggins, 31

  N.Y.3d at 11.     Petitioner even conceded this point earlier in

  his reply brief.     (Reply at 1.) 8


  6 Petitioner disagrees with respondents’ claim that petitioner’s DNA was
  obtained after his release from incarceration. The discrepancy appears to be
  based on the fact that the DNA was taken after petitioner was released on the
  murder charge with the docket pending, but while petitioner was still
  incarcerated for the unrelated rape charge. Petitioner was released on May
  1, 2003, with a felony complaint pending in the instant matter. Respondent
  has previously asserted that petitioner still remained incarcerated on
  unrelated charges and that it obtained the DNA order on May 8, 2003,
  presumably during said unrelated incarceration. (See Resp. Opp. to Mot. to
  Dismiss at 15-16.)
  7 Petitioner attaches the May 23, 2003 proceedings as Exhibit A to his reply

  which states in relevant part:
         The Court: 30.30, 20 not being waived?
         Mr. Duval: Not at this time.
  The court finds the reference to § 30.30 to be harmless error by the trial
  court.
  8 Furthermore, the court notes that “even if petitioner's statutory speedy

  trial right was violated, petitioner has failed to raise a constitutional
  claim that is cognizable on federal habeas corpus review.” Rodriguez v.
  Superintendent, Collins Corr. Facility, 549 F. Supp. 2d 226, 237 (N.D.N.Y.
  2008) (quoting Wilson v. Goord, No. 00-Civ-4849 (LTS), 2004 WL 226149, at *4
  (S.D.N.Y. Feb.6, 2004)); see also Gibriano v. Atty. Gen. of the State of New
  York, 965 F. Supp. 489, 491–92 (S.D.N.Y. 1997) (holding that “Section 30.30
  is a statutory time in which the People of New York must be ready for


                                       32
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 33 of 56 PageID #: 2044



              Petitioner further contends that he “vigorously”

  asserted his speedy trial rights, as indicated by his pro se

  speedy trial motion in January 2011, petitioner’s second speedy

  trial motion in March 2011, and petitioner’s state habeas corpus

  petition in December 2011, all of which were denied.            (Reply at

  6.)   The first of these motions was brought seven years after

  his initial arrest and release, and one month after the

  indictment dated December 2, 2010.         Thus, petitioner first

  attempted to assert his right to a speedy trial by a motion in

  January 2011.     See Rayborn, 858 F.2d at 93 (“[T]he lack of

  timeliness, vigor, or frequency of [a defendant’s] assertions

  militates against according them strong evidentiary weight.”);

  see also United States v. Vasquez, 918 F.2d 329, 338 (2d Cir.

  1990) (“[B]oth defendants waited roughly 22 months before

  advancing their speedy trial claims, and this hardly renders

  plausible their contention that an expeditious resolution of

  their cases was a matter of pressing constitutional importance

  for them.”).

              The Second Circuit has previously found it “simply

  inconceivable [that] the government was not ‘put on notice’”,

  where the defendant “requested his speedy trial so frequently

  and vociferously.”      Swinton, 797 F. App'x at 595 (quoting U.S.



  trial; Section 30.30 is not, as such, a statutory embodiment of the
  constitutional guarantee to a speedy trial.”).


                                       33
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 34 of 56 PageID #: 2045



  v. Tigano, 880 F.3d 602, 617 (2d Cir. 2018)).          Unlike in those

  cases, petitioner raised the speedy trial issue to the court for

  the first time in 2011, seven years after his arrest, during

  which time he had been released docket pending, and as such, did

  not frequently and vociferously assert his right to

  a speedy trial during the time between his arrest and

  indictment.    Id. (weighing factor in favor of government because

  defendant “raised the issue to the court for the first time 53

  months after his arrest and who therefore did not frequently and

  vociferously assert his right to a speedy trial”).

              Therefore, the court concludes that petitioner has not

  met his burden to show that he asserted his right to a speedy

  trial, and this factor weighs in favor of respondent.

              4. Prejudice to Petitioner’s Defense

              Justice Rienzi determined that petitioner’s prejudice

  claim was “purely speculative,” a finding affirmed by the

  Appellate Division.     (Rienzi Order at 6; App. Div. Decision at

  2.)   In Doggett, the Supreme Court identified three principal

  types of harm that potentially arise from the “unreasonable

  delay” between formal accusation and trial: (1) “oppressive

  pretrial incarceration,” (2) “anxiety and concern of the

  accused,” and (3) “the possibility that the accused's defense

  will be impaired by dimming memories and loss of exculpatory

  evidence.”    505 U.S. at 654 (quoting Barker, 407 U.S. at 532)


                                       34
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 35 of 56 PageID #: 2046



  (brackets omitted).     “Where the defendant asserts prejudice,

  either general or particularized, as a result of a delay, the

  Government has an affirmative burden to rebut that claim.”

  United States v. Ostroff, 340 F. Supp. 2d 362, 368 (S.D.N.Y.

  2004) (citing Doggett, 505 U.S. at 658).

              To the extent that petitioner claims “oppressive

  pretrial incarceration,” Doggett, 505 U.S. at 654, he cannot

  successfully claim prejudice because petitioner’s incarceration

  was concurrent with another sentence.         United States v. Lainez-

  Leiva, 129 F.3d 89, 92 (2d Cir. 1997) (“Nor can [defendant]

  claim prejudice traceable to any oppressive pretrial

  incarceration, because he would have been serving his state

  sentence in any event.”); see also Rienzi Order at 5-6 (“[E]ven

  though [petitioner] was arrested on the subject case in 2003,

  his minimal period of incarceration was concurrent with the

  separate and unrelated rape case.”); App. Div. Decision at 2

  (noting same).

              Petitioner further alleges he suffered prejudice due

  to “anxiety and concern of the accused.”         Doggett, 505 U.S. at

  654.   Petitioner points to United States v. Dreyer to assert

  that the term prejudice includes “any threat to . . . ‘an

  accused's significant stakes psychological, physical and

  financial in the prompt termination of a proceeding which may

  ultimately deprive him of life, liberty or property.”           533 F.2d


                                       35
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 36 of 56 PageID #: 2047



  112, 115 (3d Cir. 1976) (quoting United States v. Roberts, 515

  F.2d 642, 645 (2d Cir. 1975)).       Petitioner has not, however,

  proffered any tangible evidence to indicate that there was

  significant “anxiety and concern” stemming from his 2003 arrest

  and the resulting delay beyond a general showing of factors that

  “are inevitably present in every [criminal] case to some extent

  . . . .”    Barker, 407 U.S. at 537 (White, J., concurring).

              Regarding the potential impairment of the accused's

  defense due to “dimming memories and loss of exculpatory

  evidence,” Doggett, 505 U.S. at 654, petitioner alleges that his

  defense was impaired “due to lost witnesses and two videos,” one

  across the street from the crime scene, and another at the hotel

  where petitioner alleges that he was staying, in addition to

  “nine kids playing football right outside of the house when I

  left, and people on their porches . . . .”          (Reply at 7.)

              First, petitioner did not allege the existence of this

  security footage or witnesses on direct appeal.          (See Pet.

  Speedy Trial Mot. at 26-27; see also Appellate Brief at 53-54;

  Attachments at 53-55 (Respondent attached DD5s containing police

  interviews with petitioner in which he made no mention of

  potential witnesses nor videos).)         Further, petitioner “has not

  provided the identity of any alleged witnesses and does not

  offer any concrete evidence of any prejudice.”          (Rienzi Order at

  6.)   Second, although petitioner alleged a security video was


                                       36
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 37 of 56 PageID #: 2048



  lost, 9 Justice Rienzi found that “[petitioner] neither details

  the video’s location nor explains how he has such

  information[,]” and that the allegation is undermined by the

  fact that “the originally assigned detectives [] looked for any

  surveillance videos and [were] unable to locate any cameras near

  the subject location.”      (Id. at 6-7.) 10

              Consequently, the court independently concludes and

  also defers to the state courts’ determinations that petitioner

  has failed to satisfy the showing of prejudice.           See Doggett,

  505 U.S. at 656 (finding that a government’s showing of

  reasonable diligence could defeat a defendant’s speedy trial

  claim “so long as [the defendant] could not show specific

  prejudice to his defense”).

              5. Balancing the Factors

              As previously noted, “none of the four factors

  identified [] [are] either a necessary or sufficient condition

  to the finding of a deprivation of the right of speedy trial.

  Rather, they are related factors and must be considered together




  9 “[A] security surveillance video from September 4, 1999, that showed

  [petitioner] as he entered and left the apartment and noted the times at
  which this occurred.” (Pet. Speedy Trial Mot. at 26-27.)
  10 This assertion was not originally evidenced by any exhibits on the record.

  Rather, respondent alleged that, “[a]s a known fact, there was no video
  anywhere near the apartment of Noemi Ortiz, the murder scene. The detectives
  assigned to this case in 1999 and who worked the case till 2003 . . .
  originally canvassed the area or eyewitnesses and video that would provide
  evidence for this crime. They found neither.” (Opp. to Mot. to Dismiss at
  33.)


                                       37
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 38 of 56 PageID #: 2049



  with such other circumstances as may be relevant.”           Barker, 407

  U.S. at 533.

              Though Justice Rienzi found that the delay was

  substantial, the nature of the underlying charge was serious and

  the defendant had only been incarcerated for six days,

  concurrent with another sentence, prior to indictment.            (Rienzi

  Order at 5.)     The judge afforded considerable weight to

  respondent’s “cogent” reasons for the delay and “good faith when

  they decided not to initially prosecute this matter,” as well as

  the “purely speculative” nature of petitioner’s claimed

  prejudice.    (Id. at 6.)

              Because the court finds that the state courts’

  decisions denying petitioner’s speedy trial challenges were not

  “contrary to” clearly established Federal law, nor did those

  decisions result in a decision that was based on an unreasonable

  determination of the facts, the court finds no reason to disturb

  the state courts’ decisions.       28 U.S.C. § 2254(d); Innab, 182

  A.D.3d at 142.

           B. Due Process

              i.    Legal Standard

              “Under certain limited circumstances . . . a pre-

  indictment delay may amount to a due process violation” under

  the Fifth and Fourteenth Amendments.        See United States v.

  Brown, No. 18-CR-6119CJS, 2020 WL 2602082, at *7 (W.D.N.Y. May


                                       38
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 39 of 56 PageID #: 2050



  22, 2020) (citing Marion, 404 U.S. 307, 322 (1971)); see also

  United States v. Elsbery, 602 F.2d 1054, 1059 (2d Cir. 1979).

  To establish a due process violation based upon a theory of pre-

  indictment delay, a defendant must prove: “(1) that the delay

  caused substantial prejudice to their right to a fair trial, and

  (2) that the delay was an intentional device to gain tactical

  advantage over the accused.”       United States v. Oliver, 683 F.

  Supp. 35, 40 (E.D.N.Y. 1988) (citing Marion, 404 U.S. at 324);

  see also United States v. Snyder, 668 F.2d 686, 689 (2d Cir.

  1982).   Prejudice means “that sort of deprivation that impairs a

  defendant's right to a fair trial,” which “is commonly

  demonstrated by the loss of documentary evidence or the

  unavailability of a key witness.”         See United States v.

  Cornielle, 171 F.3d 748, 752 (2d Cir. 1999) (citing Elsbery, 602

  F.2d at 1059).

              ii.   Application

              Petitioner claims he was deprived of his right to due

  process because of the delay between the crime in 1999 and his

  subsequent belated arrest in 2003.         (Pet. at 1-2.) 11   It appears




  11The court notes that petitioner raised this claim in both his 2011 state
  court motion and his direct appeal. However, it appears that neither court
  discussed it in their decisions. Regardless, the state courts are entitled
  to receive deference as to their determinations. See Harrington, 562 U.S. at
  99 (“When a federal claim has been presented to a state court and the state
  court has denied relief, it may be presumed that the state court adjudicated
  the claim on the merits in the absence of any indication or state-law
  procedural principles to the contrary.”).


                                       39
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 40 of 56 PageID #: 2051



  that petitioner did not ever raise the argument that the delay

  was done intentionally, and Justice Rienzi found that “there was

  no indication the prosecution deliberately delayed to gain [a]

  tactical advantage.”      (Reply at 6.)    Rather, petitioner

  consistently alleges that respondent was negligent in causing

  the delay.    (Reply at 1, 4-5.)

              The court finds that petitioner’s resounding

  accusations of respondent’s negligence are fatal to his due

  process claim.     To make out a due process violation, a

  petitioner must show that it was respondent’s deliberate intent

  to delay petitioner’s indictment.         See Salcedo v. Phillips, No.

  04-CV-7964 (PAC) (GWG), 2007 WL 3097208, at *4 (S.D.N.Y. Oct.

  22, 2007) (quoting United States v. Silberstein, No. 02-CR-800

  (SWK), 2003 WL 21488024, at *4 (S.D.N.Y. June 27, 2003)) (“Even

  assuming the delay was caused entirely by the NYPD's lack of

  diligence, rather than [the petitioner’s] own actions, such a

  lack of police diligence does not constitute a due process

  violation absent ‘evidence that the Government engaged in any

  deliberate actions to delay the indictment in this case for its

  own benefit.’”); see also Oliver, 683 F. Supp. at 41 (finding no

  due process violation even though the prosecution of the case

  was “anything but diligent”).

              Accordingly, petitioner’s due process claim is

  respectfully denied.


                                       40
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 41 of 56 PageID #: 2052



       II.   Denial of Right to a Fair and Impartial Jury

             A. Legal Standard

               Under the Sixth Amendment, a criminal defendant is

  afforded the right to be tried by an “impartial jury.”            U.S.

  Const. amend. VI.     The “right to jury trial has been recognized

  by our courts as our ‘most priceless,’” which “guarantees to the

  criminally accused a fair trial by a panel of impartial,

  indifferent jurors[.]’”        United States v. Parse, 789 F.3d 83,

  124 (2d Cir. 2015) (Straub, J. concurring) (citing Irvin v.

  Dowd, 366 U.S. 717, 722 (1961)).          A petitioner must “establish[]

  the partiality of the jury that ultimately convicted him . . .

  .”    United States v. Towne, 870 F.2d 880, 885 (2d Cir. 1989).

  Moreover, “‘due process does not require a new trial every time

  a juror has been placed in a potentially compromising

  situation.’”     Garner v. Lee, No. 11-CV-00007 (PKC), 2019 WL

  4575377, at *3 (E.D.N.Y. Sept. 20, 2019) (quoting Gouvatsos v.

  Ercole, No. 09-CV-1449 (SJF), 2012 WL 3685977, at *13 (E.D.N.Y.

  Aug. 23, 2012)).

               “Under § 2254(d), the state court is entitled to a

  presumption of correctness with respect to its conclusion that

  the jury was impartial.”        Knapp v. Leonardo, 46 F.3d 170, 176

  (2d Cir. 1995) (citing Wheel v. Robinson, 34 F.3d 60, 65 (2d

  Cir. 1994).     “The touchstone for courts deciding such issues on

  federal habeas review is ‘whether there is fair support in the


                                       41
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 42 of 56 PageID #: 2053



  record for the state court’s conclusion that the jurors in a

  trial would be impartial.’”        Montanez v. Tynon, No. 18-CV-1766

  (JPO) 2018 WL 6268221, at *13 (S.D.N.Y. Nov. 30, 2018) (quoting

  Sullivan v. Lee, No. 10-CV-425, 2017 WL 3634598, at *9 (E.D.N.Y.

  Aug. 22, 2017)).     Accordingly, the United States Supreme Court

  has held that “the trial court’s findings of impartiality [may]

  be overturned only for ‘manifest error.’” Patton v. Yount, 467

  U.S. 1025, 1031 (1984) (quoting Irvin, 366 U.S. at 732); see

  also Hicks v. Bellnier, 43 F. Supp. 3d 214, 233–34 (E.D.N.Y.

  2014).

           B. Application

              Petitioner asserts he was denied his constitutional

  right to a fair and impartial jury because Justice Collini

  refused to discharge the entire jury venire.          (Pet. at 2.)

  Petitioner argues that the venire included potential jurors who

  had been exposed to a news article, which contained prejudicial

  information about petitioner's criminal history, including the

  unrelated rape case which had been barred from use during his

  murder trial.    (Id.)    Petitioner speculates that, although one

  juror admitted that she read the article and discussed it with a

  few other prospective jurors, “some of them failed to come

  forward” and were permitted to sit on the jury that ultimately

  convicted petitioner.      (Id.)    Respondent asserts that

  petitioner’s claims were raised and rejected on appeal, and the


                                       42
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 43 of 56 PageID #: 2054



  state court findings are now entitled to deference.           (Opp. Mem.

  at 23 (citing Sellan v. Kuhlman, 261 F.3d 303, 311-12 (2d Cir.

  2001).)   Additionally, respondent argues that: (1) the case does

  not involve “pervasive and concentrated” publicity; (2) the

  nature of the pretrial publicity was fairly neutral; and (3)

  there is no evidence that the article was widely available to

  the jurors.    (Id. at 23-28.)

              With respect to pretrial publicity, the Supreme Court

  has held that, “even if pervasive and concentrated, [it] cannot

  be regarded as leading automatically and in every kind of

  criminal case to an unfair trial.”         Nebraska Press Ass'n v.

  Stuart, 427 U.S. 539, 565 (1976).         The Second Circuit has set

  forth “general guidelines for a trial judge” where media trial

  publicity may be a concern.       United States v. Chang An-Lo, 851

  F.2d 547, 558 (2d Cir. 1988) (citing United States v. Gaggi, 811

  F.2d 47, 51 (2d Cir. 1987)).       “The trial judge should first

  determine whether the coverage has a potential for unfair

  prejudice.”    Id.

              Here, it is undisputed that the article contained

  prejudicial information concerning petitioner’s prior rape

  conviction and the case.      (Voir Dire at 110-11.)       "Next, the

  jury should be canvassed to ascertain if they have learned of

  the potentially [prejudicial] publicity . . . ."           Gaggi, 811

  F.2d at 51.    In the instant matter, Justice Collini probed


                                       43
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 44 of 56 PageID #: 2055



  further into the venire’s exposure to the article.           (Voir Dire

  at 114, 118, 120, 140, 143-44.)        Then, if it is discovered that

  any juror was exposed to such publicity, he or she “should be

  examined individually, out of the presence of the other jurors,

  to determine the extent of the exposure and its effect on the

  juror's attitude toward the trial.”        Chang An-Lo, 851 F.2d at

  558 (quoting United States v. Lord, 565 F.2d 831, 838–39 (2d

  Cir. 1977)).    Justice Collini properly and individually

  questioned the potential jurors who gave responses calling into

  question their exposure to the article and its effect on their

  impartiality.    (Id. at 129-135.)

              Once these precautionary measures have been taken by

  the trial court, “the trial judge can then determine whether any

  further steps are necessary to ensure a fair trial.”           Lord, 565

  F.2d at 839.    In response to Justice Collini’s inquiry, Juror

  Braggs stated she would be able to decide the case fairly and

  impartially. (Voir Dire at 134-35.)        Justice Collini even took

  further measures to clarify any potential ambiguity concerning

  Braggs’ answer.     (Id.)   Juror Braggs then affirmatively stated

  that she would be able to judge the case based solely on the

  evidence or lack thereof that she heard in the courtroom. (Id.

  at 135.)     In the instant case, Justice Collini determined that

  her responses were satisfactory. (Voir Dire at 143.)           Out of the

  eight potential jurors who had admitted that they had been


                                       44
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 45 of 56 PageID #: 2056



  exposed to the article either directly or indirectly, four

  jurors were dismissed for cause and the other four jurors gave

  the court unequivocal assurance of their impartiality, which

  Justice Collini deemed satisfactory.

              Petitioner, both on appeal and presently, has not

  proffered “clear and convincing” evidence that any jurors were

  not impartial and, instead, merely argues that other jurors may

  have been exposed to the prejudicial information.           The record

  does not indicate that the trial court’s actions constituted

  “manifest error.” Hicks, 43 F. Supp. 3d at 234; United

  States v. Elfgeeh, 515 F.3d 100, 129 (2d Cir. 2008) (“If

  [the Gaggi] process is followed, [courts] may presume, in the

  absence of any indication to the contrary, that the jurors have

  followed the court's instructions and have rendered their

  verdict solely on the basis of the evidence at trial.”); see

  also United States v. Cox, 324 F.3d 77, 87 (2d Cir. 2003)

  (noting “a court should generally presume that jurors are being

  honest”)); United States v. Ashburn, No. 11-CR-303 NGG, 2015 WL

  5098607, at *56 (E.D.N.Y. Aug. 31, 2015) (denying relief where

  jurors were presumed to be impartial since petitioner proffered

  no evidence that the jury failed to follow the court’s

  instructions).

              Petitioner has not overcome the presumption of

  correctness regarding the state court’s impartiality


                                       45
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 46 of 56 PageID #: 2057



  determinations, and there is no indication that the

  determinations were contrary to, or involved an unreasonable

  application of federal law.       Accordingly, petitioner’s claim

  regarding the denial of his right to a fair and impartial jury

  is respectfully denied.

     III. Ineffective Assistance of Counsel

            A. Legal Standard

              The Sixth Amendment states that “[i]n all criminal

  prosecutions, the accused shall enjoy the right ... to have the

  Assistance of Counsel for his defense.”         U.S. Const. Amend. VI.

  “[T]he right to counsel is the right to the effective assistance

  of counsel.”    McMann v. Richardson, 397 U.S. 759, 771 n.14

  (1970).    Under the prevailing test set forth in Strickland v.

  Washington, 466 U.S. 668 (1984), to bring an ineffective

  assistance of counsel claim, a plaintiff must show: (1) that

  counsel's performance was objectively unreasonable; and (2) that

  “but for counsel's unprofessional errors, the result of the

  proceeding would have been different.”         466 U.S. 668, 694

  (1984).

              The bar is set quite high for a defendant seeking to

  show objectively unreasonable performance by counsel under the

  first requirement.     “Constitutionally effective counsel embraces

  a ‘wide range of professionally competent assistance,’ and

  ‘counsel is strongly presumed to have rendered adequate


                                       46
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 47 of 56 PageID #: 2058



  assistance and made all significant decisions in the exercise of

  reasonable professional judgment.’”        Greiner v. Wells, 417 F.3d

  305, 319 (2d Cir. 2005) (quoting Strickland, 466 U.S. at 690);

  see also Brown v. Greene, 577 F.3d 107, 110 (2d Cir. 2009).             In

  assessing performance, courts are directed to “eliminate the

  distorting effects of hindsight,” and apply deference to

  counsel’s judgments.      Id.   As a result, “the defendant must

  overcome the presumption that under the circumstances, the

  challenged action ‘might be considered sound strategy.’”

  Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350

  U.S. 91, 101 (1955)).

              With respect to the second prong, a petitioner must

  show that but for the attorney’s deficient performance, there is

  a “reasonable probability” that the result would have been

  different.    Strickland, 466 U.S. at 693.       On the one hand, a

  “reasonable probability” of prejudice requires more than a mere

  showing that the errors had “some conceivable effect on the

  outcome of the proceeding,” as “not every error that conceivably

  could have influenced the outcome undermines the reliability of

  the result of the proceeding.”       Id.   On the other hand, a

  petitioner need not establish that the attorney’s deficient

  performance “more likely than not” altered the outcome.

  Gonzalez v. United States, 722 F.3d 118, 130, 135 (2d Cir.

  2013).


                                       47
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 48 of 56 PageID #: 2059



              The Strickland standard is widely understood to be

  “highly demanding” and “rigorous,” and the petitioner bears the

  burden of proving that both prongs are met.          Kimmelman v.

  Morrison, 477 U.S. 365, 381-82 (1986); Lindstadt v. Keane, 239

  F.3d 191, 199 (2d Cir. 2001) (“The Strickland standard is

  rigorous, and the great majority of habeas petitions that allege

  constitutionally ineffective counsel founder on that

  standard.”).

              The Second Circuit has held that, in the context of an

  ineffective assistance of counsel claim, the “procedure for

  determining whether a hearing is necessary is in part analogous

  to a summary judgment proceeding,” in that “[i]f material facts

  are in dispute, a hearing should usually be held, and relevant

  findings of fact made.”      Raysor, 647 F.3d 491, 494 (2d Cir.

  2011) (internal quotation marks and alterations omitted).            In

  assessing whether a hearing is needed, the court looks primarily

  to petitioner’s affidavit to determine if the evidence would be

  admissible proof entitling him to relief; therefore, “[m]ere

  generalities or hearsay statements will not normally entitle the

  applicant to a hearing.”      D’Ercole v. United States, 361 F.2d

  211, 212 (2d Cir. 1967).

              In addition, it is well-established that the district

  court may decide a petition under 28 U.S.C. § 2255 without an

  evidentiary hearing, based on a review of documented accumulated


                                       48
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 49 of 56 PageID #: 2060



  during pre-conviction litigation, including a trial transcript,

  particularly where petitioner does not raise a material issue of

  fact.   Chang v. United States, 250 F.3d 79, 86 (2d Cir. 2001);

  United States v. Jennings, 10-CV-6119, 2014 WL 2531951, at *5

  (W.D.N.Y. Apr. 19, 2014) (“Following review of transcripts, the

  presentence investigation report, and information submitted by

  the defendant in support of, and by the government in opposition

  to, [2255 petition], the Court determines that no hearing is

  warranted.”); Ramirez v. United States, 185 F. Supp. 2d 246, 265

  (E.D.N.Y. Nov. 5, 2001) (holding that no evidentiary hearing was

  required when court had complete trial transcript and parties’

  briefings).

              The district court has discretion to make a decision

  that “avoid[s] delay, the needless expenditure of judicial

  resources, the burden on trial counsel and the government, and

  perhaps the encouragement of other prisoners to make similar

  baseless claims that would have resulted from a full testimonial

  hearing.”    Chang, at 86; see also Machibroda v. United States,

  368 U.S. 487, 495 (1962) (“[Habeas] statute itself recognizes

  that there are times when allegations of facts outside the

  record can be fully investigated without requiring the personal

  presence of the prisoner.”).       In particular, courts have

  expressed skepticism regarding the credibility of a defendant’s

  post-conviction statements that he would have pleaded guilty to


                                       49
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 50 of 56 PageID #: 2061



  a tendered plea offer.      Purdy v. Zeldes, 337 F.3d 253, 259 (2d

  Cir. 2003) (“[I]n most circumstances a convicted felon’s self-

  serving testimony is not likely to be credible.”); United States

  v. Gordon, 156 F.3d 376, 380-81 (2d Cir. 1998).

           B. Application

              i.   Performance Prong

              Petitioner argues that his counsel’s failure to

  peremptorily challenge Juror Braggs deprived petitioner of his

  right to effective assistance of counsel.         (Pet. at 2.)

  Respondent asserts that this claim was raised and rejected on

  direct appeal, and should thus be denied because the state

  courts’ decisions are entitled to deference.          (Opp. Mem. at 23.)

              Petitioner’s counsel was present for both of Justice

  Collini’s inquiries of Juror Braggs, and had the option of

  challenging any prospective juror.        See United States v.

  Collins, 665 F.3d 454, 463 (2d Cir. 2012) (citing United States

  v. Gagnon, 470 U.S. 522, 523–24 (1985) (finding assistance of

  counsel was not ineffective where interview with juror narrowly

  tailored to address misconduct and juror's ability to be

  impartial; counsel present and permitted to question juror).

              Petitioner has not articulated a sufficient basis to

  find that his counsel’s failure to strike Juror Braggs falls

  outside the range of professional competence.          “[A]n attorney's

  actions during voir dire are considered to be matters of trial


                                       50
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 51 of 56 PageID #: 2062



  strategy,” Charlemagne v. Goord, No. 05 Civ. 9890 (DAB) (HBP)

  2008 WL 2971768, *27 (S.D.N.Y. June 30, 2008), and “courts

  afford wide latitude to attorneys who object to some jurors and

  not others,” Hicks v. Ercole, No. 09-CV-2531 (AJN), 2015 WL

  1266800, at *26 (S.D.N.Y. Mar. 18, 2015).         See Guerrero v.

  Payant, No. 08-CV-03062 (JFB), 2010 WL 2545818, at *20 (E.D.N.Y.

  June 21, 2010) (“The exercise of or failure to exercise a

  peremptory challenge may be considered trial strategy employed

  by the attorney.”); see also Figueroa v. Heath, No. 10-CV-0121

  (JFB), 2011 WL 1838781, at *13 (E.D.N.Y. May 13, 2011) (“[A]

  contention that defense counsel was ineffective for failing to

  challenge a prospective juror for cause or to exercise a

  peremptory challenge with respect to that prospective juror does

  not by itself constitute ineffective assistance.” (quoting Jones

  v. Poole, No. 05–CV–0886 (VEB), 2010 WL 1949599, at *33

  (W.D.N.Y. May 13, 2010))); Doleo v. Reynolds, No. 00–CV–7927,

  2002 WL 922260, at *4–5 (S.D.N.Y. May 7, 2002) (“Strategies as

  to the exercise of peremptories are matters of counsel's

  intuition, and do not rise to the level of constitutional

  error.”).

              The record shows that petitioner’s counsel

  peremptorily challenged three out of the nine prospective

  jurors.   Moreover, jury selection ended without petitioner’s

  counsel exhausting his available peremptory challenges (Voir


                                       51
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 52 of 56 PageID #: 2063



  Dire at 365-70), which may suggest that “his decision . . . was

  part of a trial strategy that might be considered sound.”

  Rodriguez v. Breslin, No. 05-CV-1639 (RRM), 2009 WL 424738, at

  *9 (E.D.N.Y. Feb. 20, 2009) (citations and internal quotation

  marks omitted); see also Nova v. Ercole, 06 CV 562 (NRB), 2007

  WL 1280635, at *8 (S.D.N.Y. Apr. 30, 2007) (“Counsel exercised

  two peremptory challenges for other prospective jurors ...

  [t]his suggests that counsel deliberately chose not to challenge

  [the juror in question] as part of trial strategy.”); Guerrero,

  2010 WL 2545818, at *21 (“[I]t appears from the voir dire, as a

  whole, that defense counsel made a strategic decision [to] not

  use peremptory challenges on these two jurors.”).           Thus,

  petitioner’s counsel’s choice not to exhaust peremptory

  challenges suggests a strategic choice that does not clearly

  fall outside the wide range of professionally competent

  assistance.

              Furthermore, petitioner’s counsel specifically

  requested that only one of the three prospective jurors be

  dismissed for-cause.      (Voir Dire at 139.)     Though petitioner’s

  counsel renewed his request to have the entire venire excused

  before specifically requesting that the juror be dismissed for

  cause, this does not undermine his decision to keep Juror Braggs

  on the panel.    See United States v. Martinez-Salazar, 528 U.S.

  304, 306 (2000) (“After objecting to the [trial court’s] denial


                                       52
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 53 of 56 PageID #: 2064



  of his for-cause challenge, [petitioner] had the option of

  letting [the juror] sit on the petit jury and, upon conviction,

  pursuing a Sixth Amendment challenge on appeal.          Instead, he

  elected to use a challenge to remove [the juror] . . . . This

  was [petitioner’s] choice.”).       In the instant matter,

  petitioner’s counsel chose not to peremptorily challenge Juror

  Braggs.   As a matter of law, this choice—to keep Juror Braggs on

  the jury—can be construed as a sound “strategic decision.”

  Guerrero, 2010 WL 2545818, at *21; Bierenbaum v. Graham, 607

  F.3d 36, 50-51 (2010).

              Because petitioner has not identified any acts or

  omissions on the part of his counsel that were outside the range

  of professionally competent assistance, Strickland, 466 U.S. at

  690, the court finds that the Appellate Division’s decision was

  not constitutionally ineffective.

              ii.   Prejudice Prong

              Because petitioner has failed to allege counsel’s

  deficient performance, his ineffective assistance claim must

  fail.   Gonzalez, 722 F.3d at 130.        Nevertheless, the court also

  notes that petitioner has failed to satisfy the prejudice prong

  under Strickland.     Strickland, 466 U.S. at 687.

              In the context of a defense counsel’s failure to

  exercise a peremptory challenge, a petitioner “must show that




                                       53
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 54 of 56 PageID #: 2065



  the juror was actually biased against him” in order to show

  prejudice.    Guerrero, 2010 WL 2545818, at *22.

              Petitioner avers that the contents of the article in

  question, to which Juror Braggs was indirectly exposed, were

  specifically barred from being used at trial by the judge

  because “this information was no[t] only related to the case,

  [but] it was also highly prejudicial.”         (Reply at 8.)

  Petitioner, however, does not point to any evidence of Juror

  Braggs’ bias towards petitioner and, upon looking at the record,

  the court can find none.      Juror Braggs asserted that she had not

  read the article herself and, rather, had a “brief talk” with

  Ms. McInery and “[i]t wasn't like she was on a subject for long.

  She just spoke of it briefly.”       (Voir Dire at 134.)      Further,

  petitioner’s counsel additionally inquired as to whether Ms.

  McInery had an article or anything in her hands when she spoke

  to the three prospective jurors and Juror Braggs responded by

  saying “Not that I recall.       I don’t remember.”     (Id. at 135.)

  Furthermore, Juror Braggs expressly asserted that she had not

  heard or read anything that would affect her ability to be

  impartial. (Id. at 134-35.)       Juror Braggs also stated that she

  would judge the case based solely on the evidence presented at

  trial (id. at 135), and that she "can keep an open mind" when

  listening to a witness with past criminal convictions (id. at

  219.)   Judge Collini found these responses indicated Juror


                                       54
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 55 of 56 PageID #: 2066



  Braggs’ impartiality, and neither party sought a for-cause

  challenge to Juror Braggs.       (See id. at 143.)

              The aforementioned exchanges reveal no indications of

  Juror Braggs’ bias against petitioner and no indication that,

  had petitioner’s counsel peremptorily challenged her, “the

  result of the proceeding would have been different.”

  Strickland, 466 U.S. at 687.       Because petitioner fails to

  satisfy either Strickland prong, petitioner’s claim for

  ineffective assistance of counsel is denied.          See Belgrave, 2014

  WL 12746908, at *6-7; Nova, 2007 WL 1280635, at *7-9; Figueroa,

  2011 WL 1838781, at *13-15; Guerrero, 2010 WL 2545818, at *20-

  23.




                                       55
Case 1:16-cv-01285-KAM-LB Document 17 Filed 08/04/20 Page 56 of 56 PageID #: 2067



                                  Conclusion

              For the foregoing reasons, petitioner’s petition for a

  writ of habeas corpus is respectfully DENIED and DISMISSED.              The

  court certifies pursuant to 28 U.S.C. Section 1915(a)(3) that

  any appeal would not be taken in good faith and, therefore, in

  forma pauperis status is denied for the purpose of any appeal.

  Coppedge v. United States, 369 U.S. 438, 444-45 (1962).            The

  Clerk of the Court is respectfully requested to enter judgment

  in favor of respondent and serve a copy of this Memorandum and

  Order and the judgment on pro se petitioner, note service on the

  docket, and close the case.

  SO ORDERED.

                                            ______/s/__________________
                                            Kiyo A. Matsumoto
                                            United States District Judge

  Dated: August 4, 2020
         Brooklyn, New York




                                       56
